COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Coleman and Elder
Argued at Richmond, Virginia


BRIAN KEITH STONE, A/K/A
 ANTONIO STONE
                                       MEMORANDUM OPINION * BY
v.         Record No. 0388-95-2       JUDGE SAM W. COLEMAN III
                                           MARCH 19, 1996
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HALIFAX COUNTY
                 Charles L. McCormick, III, Judge

           Aubrey J. Rosser, Jr. for appellant.

           Leah A. Darron, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



     Brian Keith Stone was convicted in a bench trial of

possession of cocaine with intent to distribute.   Stone contends

that the evidence is insufficient to prove that he constructively

possessed the contraband and that he intended to distribute it.

We find that the evidence is sufficient and affirm the

defendant's conviction.

     On April 2, 1994, Deputies Ray Link and Ernest Powell of the

Halifax County Sheriff's Office were patrolling a "high drug

area" near a convenience store in Cody.   Both deputies were in

uniform and riding in a marked police car that Deputy Powell was

driving.   As they entered the convenience store parking lot, they

observed two men run and jump into a Toyota pickup truck.   The
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
defendant was driving the truck, and according to the deputies,

he spun the truck's tires and exited the parking lot at a high

rate of speed.    Almost immediately after leaving the parking lot,

the defendant crossed over a double-solid line into the left lane

in order to pass another vehicle.

     After witnessing the truck exit the parking lot, the

deputies pursued the truck at speeds of seventy-five to eighty

miles per hour.   During the pursuit, the deputies observed Tort

Dickerson, who was sitting in the passenger seat, throw a brown

paper bag from the passenger window.    The bag was later recovered

at the side of the road and determined to contain several rocks

of crack cocaine.
     The defendant pulled the truck to the side of the road less

than a mile away from the store where the pursuit began.    The

deputies ordered the defendant and Dickerson out of the truck,

placed them on the ground, and searched them for weapons.   Deputy

Powell testified that both the defendant and Dickerson were

cooperative.   During a search of the truck, the deputies found

loose crack cocaine under the passenger seat, and recovered a

smoking device from a leather jacket located between the

passenger's seat and driver's seat.

     The defendant testified that he was alone when he entered

the convenience store parking lot and that he met Dickerson at

the store and agreed to give Dickerson a ride home.   They left

the store once, but returned so Dickerson could buy beer.   The




                                - 2 -
defendant stated that he saw the police car across the street

from the store and that he waited in the truck while Dickerson

entered the store to buy beer.    He denied that either he or

Dickerson ran to the truck, and he also denied spinning the

truck's wheels and driving at a high rate of speed.    The

defendant claimed that he did not observe Dickerson throw

anything from the passenger window.

     When the Commonwealth's case is based on circumstantial

evidence, "all necessary circumstances proved must be consistent

with guilt and inconsistent with innocence and exclude every

reasonable hypothesis of innocence."     Reynolds v. Commonwealth,

9 Va. App. 430, 440, 388 S.E.2d 659, 665 (1990) (quoting Inge v.

Commonwealth, 217 Va. 360, 366, 228 S.E.2d 563, 567 (1976)).     On

appeal, the evidence must be reviewed in the light most favorable

to the Commonwealth and must be accorded all reasonable

inferences fairly deducible therefrom.     Higginbotham v.

Commonwealth, 216 Va. 349, 352, 218 S.E.2d 534, 537 (1975).     The

trial court's judgment will not be disturbed unless it "is

plainly wrong or without evidence to support it."     Id.

     The Commonwealth must prove that the defendant knowingly

exercised dominion and control over the drugs in order to sustain

a conviction for possession.     Harmon v. Commonwealth, 15 Va. App.
440, 447, 425 S.E.2d 77, 81 (1992).

          "Although proof that cocaine is found [in a

          vehicle being operated by the defendant] is




                                 - 3 -
          insufficient, standing alone, to prove

          constructive possession, such evidence is

          probative of possession and is a circumstance

          which may be considered along with other

          evidence.   While awareness is an essential

          ingredient in the crime of possession of

          narcotics, it may be proved by evidence of

          acts, declarations or conduct of the accused

          from which the inference may be fairly drawn

          that he knew of the existence of the

          narcotics in the place where they were

          found."

Id. (quoting Wymer v. Commonwealth, 12 Va. App. 294, 300, 403
S.E.2d 702, 706 (1991)).   The defendant's conduct while operating

an automobile where drugs are found may indicate that he knew

about the drugs and exercised control over them.     See Brown v.

Commonwealth, 15 Va. App. 1, 9-10, 421 S.E.2d 877, 882 (1992) (en
banc); Castaneda v. Commonwealth, 7 Va. App. 574, 583, 376 S.E.2d
82, 87 (1989) (en banc).

     The defendant cites Pemberton v. Commonwealth, 17 Va. App.
651, 440 S.E.2d 420 (1994), in support of his contention that the

evidence is insufficient to sustain his conviction.     In

Pemberton, this Court held that the evidence was insufficient to

support Pemberton's conviction for possession of cocaine even

though he was standing three inches from a trash can where drugs



                               - 4 -
were found.   The evidence showed that Pemberton "was `facing the

trash can and rubbing his hands up and down both his pockets' on

the outside."   Id. at 652, 440 S.E.2d at 421.    We held that the

evidence failed to exclude every reasonable hypothesis of

innocence because "[t]he gestures by appellant were too

attenuated to link his movement with the drugs in the trash can."

 Id. at 655, 440 S.E.2d at 423.

     The facts in the present case are distinguishable from those

in Pemberton.   Here, both Deputy Link and Deputy Powell testified

that as they pulled into the store parking lot, the defendant and

Dickerson ran from the convenience store, which was located in an

area known for drug distribution, to the truck.    The defendant

exited the parking lot at a high rate of speed and the deputies

pursued the truck at speeds of seventy-five to eighty miles per

hour for almost one mile.   Deputy Powell testified that he

activated the patrol car's emergency lights immediately after the

defendant exited the parking lot, and although the defendant

pulled over, he did so only after Dickerson had thrown the bag

containing drugs out of the truck.

     This evidence proves that the defendant and Dickerson sped

away from the convenience store after deputies arrived at the

scene and thereafter the defendant attempted to allude the

deputies until Dickerson could dispose of or conceal the drugs.

Cf. Castaneda, 7 Va. App. at 583, 376 S.E.2d at 87 (finding that

the accused attempted to divert the police officer's attention



                               - 5 -
away from the backseat, where the drugs were hidden).

Accordingly, the link between the defendant's actions and the

drugs is not "too attenuated" to prove beyond a reasonable doubt

that he had knowledge that the drugs were present and that he was

exercising dominion and control of them.    Pemberton, 17 Va. App.

at 655, 440 S.E.2d at 423.

     Although the defendant testified that he waited for

Dickerson in the truck and did not speed away after leaving the

parking lot, the trial court was entitled to accept the deputies'

testimony and infer that the defendant's testimony was intended

to conceal his guilt.   See Black v. Commonwealth, 222 Va. 838,

842, 284 S.E.2d 608, 610 (1981).   We find that the defendant's

actions, viewed in the light most favorable to the Commonwealth,

are sufficient to prove that he was aware of the drugs and

exercised dominion and control over them.

     The evidence is also sufficient to prove intent to

distribute cocaine.   Deputy Link, who qualified as an expert

witness concerning narcotics, testified that the amount of

cocaine recovered here totaled 4.5 grams and that this amount was

consistent with sale as opposed to personal use.   "Possession of

a quantity greater than that ordinarily possessed for one's

personal use may be sufficient to establish an intent to

distribute it."   Castaneda, 7 Va. App. at 584, 376 S.E.2d at 87.

     For these reasons, we affirm the defendant's conviction.
                                                           Affirmed.




                               - 6 -